DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17-19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Wang 9,791,008.
Regarding claim 17 Wang shows in figures 1,2,8,9:
A brake rotor for a bicycle, the brake rotor comprising:
a core 10,12 having a brake surface core portion; and
a brake track having a first track 20 on a first side of the brake surface core portion and a
second track 30 on a second side of the brake surface core portion, the first and second tracks 20,30 to be engaged by brake pads, the brake track having a first recess (not labeled but readily apparent from the figures) formed in an outer surface of the first track, the first recess not extending through the first track.
Regarding claims 18,19, as readily apparent from the figures these limitations are met.  Note, as broadly claimed, the recess can be said to extend, at least in part, in a circumferential direction along the outer surface of the track.
Claim(s) 11-13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Iwai U.S. 2013/0133994.
Regarding claim 11 Iwai ‘994 shows in figures 2,3:
A brake rotor for a bicycle, the brake rotor comprising:
a single-piece core 26 having a hub mounting portion 26a,26b, a brake surface core portion 21, and an intermediate portion 24,26 between the hub mounting portion and the brake surface core portion, the hub mounting portion to be mounted to a hub of a wheel of the bicycle; and a brake track 30,32 having a first track 30a on a first side of the brake surface core portion and a
second track 30b on a second side of the brake surface core portion, the intermediate portion of the core being wider than the brake track ( capable of being--prima facie from the figures).
Regarding claims 12,13 these limitations are met.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1-6, 8,10,14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai et al. U.S. 2013/0133994 in view of Wang 9,791,008 and Iwai et al. U.S. 2013/0180807.
Regarding claims 1 lwai shows in the several different embodiments, but particularly figures
5-12, a brake disc assembly for a bicycle comprising a core 24,26, and a ‘brake track’
arrangement at 130a,132a that comprise first and second thermally sprayed layers of stainless
steel onto an aluminum alloy core (para 0030).
Lacking in lwai is a specific showing of the connecting portion extending over a peripheral edge
of the brake core between the first and second layers (tracks). Also lacking is specific “discussion” of the core being wider than the brake track. However, as readily apparent from the figures (i.e. prima facie obvious) these limitations are considered to be met. See the respective widths in at least figures 3 and 4.
The reference to Wang provides one well known example of providing such a connection
portion as shown at least in figures 11 and 12 in the area of 32c, for connecting first and second
tracks 20c,30c in a bicycle brake disc.
Iwai et al. ‘807 states in para 0024: “While the base rotor plate 21 is illustrated as a one-
piece member, the base rotor plate 21 can be made of more a one piece if needed and/or
desired.
Iwai et al. ‘607 also states at the end of the document in para 0033:
For example, the size, shape, location or orientation of the various components can be
changed as needed and/or desired. Components that are shown directly connected or contacting
each other can have intermediate structures disposed between them. The functions of one
element can be performed by two, and vice versa.
One having ordinary skill in the art at the time the invention was effectively filed would
have found it obvious to have modified Iwai with a connecting portion, as generally taught by
Wang at 32c and Iwai ‘807, by providing a connecting portion in the area of 122c in figures 6+
joining thermally sprayed layers 130,132 in Iwai ‘994, simply to protect the peripheral end of the core from the environment. Further, to have performed this operation in one step so that the
layer is ‘one piece’ would have been obvious to ensure homogeneity of the layer and to save on
costs and time.
Regarding claim 2 lwai ‘994, as modified above, shows that the core includes a hub
mounting portion and an intermediate portion, the hub mounting portion to be mounted to a
hub of the bicycle, the intermediate portion extending between the hub mounting portion and
the brake surface core portion.
Regarding claims 3,15 lwai ‘994, as modified above, shows that the core is a unitary piece of
material.
Regarding claim 4 lwai ‘994, as modified above, shows that the core is constructed of
aluminum.
Regarding claim 5 lwai ‘994, as modified above, shows that, wherein the intermediate
portion of the core is wider than the brake track.
Regarding claim 6 note the plurality of openings at 26,426.
Regarding claim 8 , lwai ‘994, as modified, shows that the brake track is formed via a
thermal spray process.
Regarding claims 10 ,16 simply to have rounded the connecting portion in Iwai, as modified,
would have been obvious simply to avoid providing a sharp edge that is more susceptible to
damage.
Regarding claims 14, as modified above, Iwai meets the claimed limitations.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai' 994/Wang/Iwai
‘807 as applied to claim 2 above, and further in view of Iwai U.S. 2013/0168193.
Regarding claim 7 Iwai lacks providing first and second ledges for the first and second tracks, as
claimed.
Iwai '193 (same inventor) provides such an optional arrangement for a bicycle brake disc in
figures 6,17.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have modified the core/intermediate area of Iwai '994 with first and second
‘ledges’, as taught in figures 6,17 of Iwai '193 simply as an obvious alternative method of securing the stainless steel coatings to either side of the disc.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Iwai'
994/Wang/Iwai ‘807 as applied to claim 1 above, and further in view of Suga et al. 5,735,366 or Ross et al. 5,765,667.
Regarding claims 9  lwai lacks providing first and second sets of recesses formed in the outer surfaces of the first and second tracks.
The references to either Suga or Ross both teach this well known idea as for such reasons as vibration control, drainage of water, or as is well known in the art to promote better cooling of the brake surfaces.
One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the first and second tracks of Iwai with recesses, as taught by either Suga or Ross for the reasons above.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Beer et al. U.S. 2015/0014104.
Regarding claim 20 Wang lacks specifically making the brake track 20,30 as a unitary piece.
The reference to Beer et al. shows a brake rotor that may have elements 2 that may be formed of one piece or two pieces.  See para 0020.
One having ordinary skill in the art before the invention was effectively filed would have found it obvious to have modified the brake track 20,30 of Wang from one piece, as taught by Beer, since it is notoriously well known in the art to make plural parts singular and vice versa simply as a matter of obvious engineering choice of design.  See Making Integral In re Larson, 340 F.2d 965, 968, 144 USPQ./  
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/4/22